UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6190 Name of Registrant: Putnam International Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts Name and address of agent of service: James P. Pappas, Vice President Putnam International Equity Fund One Post Office Square Boston, Massachusetts CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 06/30/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam International Equity Fund Air France - KLM Ticker Security ID: Meeting Date Meeting Status CINS F01699135 07/10/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Appoint Mr. Denis Marange as the Mgmt For For For Deputy Auditor for a 6 years period 8 Authority to Trade in Company Mgmt For Against Against Stock 9 Amend the Article 18 of the Bylaws Mgmt For For For 10 Authority to Carry Out Formalities Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A Aldar Properties PJSC Ticker Security ID: Meeting Date Meeting Status CINS M0517N101 03/04/2009 Voted Meeting Type Country of Trade Annual United Arab Emirates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the financial reports for the Mgmt For For For year 2008 4 Approve the Auditors report for the Mgmt For For For year 2008 5 Approve the balance sheet, profit Mgmt For For For and loss account for the year 2008 6 Approve the profit distribution 12.5 Mgmt For For For FILS per share for the year 2008 7 Ratification of Board and Auditors' Mgmt For For For Acts 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees Allianz SE Ticker Security ID: Meeting Date Meeting Status CINS D03080112 04/29/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Appropriation of net earnings Mgmt For For For 5 Approval of the actions of the Mgmt For For For members of the Management Board 6 Approval of the actions of the Mgmt For For For members of the Supervisory Board 7 By-election to the Supervisory Mgmt For For For Board 8 Authorization to acquire treasury Mgmt For Abstain Against shares for trading purposes 9 Authorization to acquire and utilize Mgmt For For For treasury shares for other purposes 10 Authority to Repurchase Shares Mgmt For For For using Derivatives 11 Amendment Regarding Shareholder Mgmt For For For Disclosure Rules 12 Amendments to Articles Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Intra-Company Contract Mgmt For Against Against 15 Non-Voting Meeting Note N/A N/A N/A N/A Anheuser-Busch Inbev SA (fka InBev SA) Ticker Security ID: Meeting Date Meeting Status CINS B5064A107 09/29/2008 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Approve the acquisition of Anheuser Mgmt For TNA N/A Busch 4 Amend the Articles regarding Mgmt For TNA N/A change Company's name in Anheuser-Busch Inbev 5 Authority to Issue Shares Mgmt For TNA N/A w/Preemptive Rights 6 Approve the terms and conditions of Mgmt For TNA N/A issuance of shares under Item 3 7 Approve the suspensive conditions Mgmt For TNA N/A for issuance of shares under Item 3 8 Authority to Grant Powers Mgmt For TNA N/A 9 Elect Mr. August Busch IV as a Mgmt For TNA N/A Director 10 Approval of Change in Control Mgmt For TNA N/A Provision 11 Approval of Change in Control Mgmt For TNA N/A Provision 12 Authority to Carry Out Formalities Mgmt For TNA N/A Asciano Group Ticker Security ID: Meeting Date Meeting Status CINS Q0557G103 10/22/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Adopt the remuneration report for Mgmt For Against Against the FYE 30 JUN 2008 4 Re-elect Chris Barlow - Company Mgmt For Against Against 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Equity Grant (CEO Mark Mgmt For For For Rowsthorn) - Company & Trust 7 Approval of Issue of Stapled Mgmt For For For Securities - Company & Trust 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Amendments to Constitution - Mgmt For For For Company 10 Non-Voting Meeting Note N/A N/A N/A N/A 11 Amendments to Constitution - Trust Mgmt For For For Aspen Pharmacare Holdings Ticker Security ID: Meeting Date Meeting Status CINS S0754A105 11/28/2008 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Elect Arthur Aaron Mgmt For For For 3 Elect Mogammed Bagus Mgmt For Against Against 4 Elect Pasco Dyani Mgmt For For For 5 Elect Roy Anderson Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Increase Non-Executive Directors' Mgmt For For For Fees 9 Authority to Distribute Share Mgmt For For For Premium 10 General Authority to Issue Shares Mgmt For For For 11 Authorisation of Legal Formalities Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Repurchase Treasury Mgmt For For For Shares 14 Non-Voting Agenda Item N/A N/A N/A N/A Astellas Pharma Inc. Ticker Security ID: Meeting Date Meeting Status CINS J03393105 06/23/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Tohichi Takenaka Mgmt For For For 5 Elect Masafumi Nogimori Mgmt For For For 6 Elect Takao Saruta Mgmt For For For 7 Elect Shiroh Yasutake Mgmt For For For 8 Elect Yasuyuki Takai Mgmt For For For 9 Bonus Mgmt For For For 10 Stock Option Plan Mgmt For Against Against Australia And New Zealand Banking Group Ticker Security ID: Meeting Date Meeting Status CINS Q09504137 12/18/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Approve Issue of Securities Mgmt For For For 4 Adopt the remuneration report for Mgmt For For For the YE 30 SEP 2008 5 Equity Grant (MD/CEO Michael Mgmt For For For Smith) 6 Directors' Fees Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Elect Mr. R.J. Reeves as a Director Mgmt Against N/A N/A 9 Elect Peter Hay Mgmt For Against Against 10 Re-elect Charles Goode Mgmt For Against Against 11 Elect Alison Watkins Mgmt For Against Against 12 Non-Voting Meeting Note N/A N/A N/A N/A BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status CINS G06940103 05/06/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Phil Carroll Mgmt For For For 5 Elect Ian King Mgmt For For For 6 Elect Roberto Quarta Mgmt For For For 7 Elect George Rose Mgmt For For For 8 Elect Carl Symon Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 EU Political Donations Mgmt For For For 12 Authority to Increase Authorised Mgmt For Against Against Capital 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Adoption of New Articles Mgmt For For For 17 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 18 Non-Voting Meeting Note N/A N/A N/A N/A BAIDU.COM INC. Ticker Security ID: Meeting Date Meeting Status BIDU CUSIP9 056752108 12/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Authority to Repurchase Shares Mgmt For For For 2 Amendment to Articles Regarding Mgmt For For For Share Repurchases 3 Company Name Change Mgmt For For For 4 Amendment to Articles Mgmt For For For 5 Amendment to the 2000 Option Mgmt For Against Against Plan 6 2008 Share Incentive Plan Mgmt For Against Against Banco do Brasil SA Ticker Security ID: Meeting Date Meeting Status CINS P11427112 09/30/2008 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the Protocol and Mgmt For For For Justification of the Merger 3 Appointment of Appraisers Mgmt For For For 4 Appointment of KPMG Auditores Mgmt For For For Independentes 5 Appointment of BDO Trevisan Mgmt For For For Auditores Independentes 6 Approve the valuation reports Mgmt For For For mentioned in item 2 7 Approval of the Merger Mgmt For For For 8 Increase in Authorized Capital Mgmt For For For Pursuant to Merger Banco do Brasil SA Ticker Security ID: Meeting Date Meeting Status CINS P11427112 11/28/2008 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Approval of the Merger Mgmt For TNA N/A 3 Approve and Ratify the Appointment Mgmt For TNA N/A of Deloitte Touche Tohmatsu Consultores Ltda, 4 Approve and Ratify the Appointment Mgmt For TNA N/A of Global Auditors Independents 5 Approve and Ratify the Appointment Mgmt For TNA N/A of Pricewaterhousecoopers Auditors Independents 6 Approve the valuation reports Mgmt For TNA N/A mentioned in item 2 7 Approve and declare effective the Mgmt For TNA N/A merger of BEP into Banco Do Brasil S.A. 8 Increase the Capital of Banco do Mgmt For TNA N/A Brasil Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 01/25/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the Acquisition Mgmt For For For 3 Special Equity Bonus Mgmt For For For 4 Authority to Carry Out Formalities Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 06/19/2009 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification Mgmt For For For of Board Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Matías Rodríguez Inciarte Mgmt For Against Against 5 Elect Manuel Soto Serrano Mgmt For Against Against 6 Elect Guillermo de la Dehesa Mgmt For Against Against Romero 7 Elect Abel Matutes Juan Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Scrip Dividend Mgmt For For For 13 Authority to Issue Convertible Mgmt For For For Securities w/ or w/o Preemptive Rights 14 Amendments to Long-Term Mgmt For For For Incentive Plans 15 Stock Purchase Plan - Abbey Mgmt For For For National Plc. and Group Employees in UK 16 Issuance of Restricted Stock - Mgmt For For For Sovereign Bancorp, Inc. Employees 17 Authority to Carry Out Formalities Mgmt For For For Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 09/22/2008 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Merger Agreement Mgmt For For For 2 Special Equity Bonus Mgmt For For For 3 Authority to Carry Out Formalities Mgmt For For For Bayerische Motoren Werke AG (BMW) Ticker Security ID: Meeting Date Meeting Status CINS D12096109 05/14/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Elect Franz Markus Haniel Mgmt For For For 9 Elect Susanne Klatten Mgmt For For For 10 Elect Robert Lane Mgmt For For For 11 Elect Wolfgang Mayrhuber Mgmt For For For 12 Elect Joachim Milberg Mgmt For Abstain Against 13 Elect Stefan Quandt Mgmt For For For 14 Elect Jürgen Strube Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Authority to Increase Capital for Mgmt For For For Employee Stock Purchase Plan 19 Non-Voting Meeting Note N/A N/A N/A N/A BG Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G1245Z108 05/18/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Sir David Manning Mgmt For Against Against 5 Elect Martin Houston Mgmt For Against Against 6 Elect Sir Robert Wilson Mgmt For Against Against 7 Elect Frank Chapman Mgmt For Against Against 8 Elect Ashley Almanza Mgmt For Against Against 9 Elect Jürgen Dormann Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Increase in Authorised Share Mgmt For For For Capital 14 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendments to Articles Regarding Mgmt For For For Share Capital 18 Adoption of New Articles Mgmt For For For 19 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days Bharti Airtel Limited (formerly Bharti Tele-Ventures) Ticker Security ID: Meeting Date Meeting Status CINS Y0885K108 08/01/2008 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Re-appoint Mr. Bashir Currimjee as Mgmt For Against Against a Director, who retires by rotation 3 Re-appoint Ms. Chua Sock Koong Mgmt For Against Against as a Director, who retires by rotation 4 Re-appoint Mr. Rajan Bharti Mittal Mgmt For Against Against as a Director, who retires by rotation 5 Re-appoint Mr. Rakesh Bharti Mittal Mgmt For Against Against as a Director, who retires by rotation 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Elect Mauro Sentinelli Mgmt For Against Against Bharti Airtel Limited (formerly Bharti Tele-Ventures) Ticker Security ID: Meeting Date Meeting Status CINS Y0885K108 09/24/2008 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appointment of Manoj Kohli as Joint Mgmt For For For Managing Director; Approval of Compensation BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status CINS G10877101 10/23/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements Mgmt For For For and statutory reports for BHP Billiton Plc 3 Accounts and Reports (BHP Billiton Mgmt For For For Ltd.) 4 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Plc 5 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Limited 6 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Plc 7 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Limited 8 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Plc 9 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Limited 10 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Plc 11 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Limited 12 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 13 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 14 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Plc 15 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Limited 16 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Plc 17 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Limited 18 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against plc) 19 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against Ltd.) 20 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Plc 21 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Limited 22 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Plc 23 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Limited 24 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton plc) 25 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (BHP Billiton plc) 26 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights (BHP Billiton plc) 27 Authorize 223,112,illiton Mgmt For For For Plc ordinary shares for market purchase 28 Reduction in Issued Share Capital Mgmt For For For (April 30, 2009) 29 Reduction in Issued Share Capital Mgmt For For For (May 29, 2009) 30 Reduction in Issued Share Capital Mgmt For For For (June 15, 2009 31 Reduction in Issued Share Capital Mgmt For For For (July 31, 2009) 32 Reduction in Issued Share Capital Mgmt For For For (September 15, 2009) 33 Reduction in Issued Share Capital Mgmt For For For (November 30, 2009) 34 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2008 35 Amendments to the Group Incentive Mgmt For For For Schemes 36 Equity Grant (Marius J. Kloppers) Mgmt For For For 37 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton plc) 38 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton Ltd.) 39 Adoption of New Articles (BHP Mgmt For For For Billiton plc) 40 Adoption of New Articles (BHP Mgmt For For For Billiton Ltd.) BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 03/27/2009 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Authority to Create Preferred Mgmt For For For Shares 4 Authority to Issue Preferred Shares Mgmt For For For 5 Approve the Employee Stock Mgmt For Against Against Purchase Plan 6 Authority to Increase Capital Mgmt For For For through Capitalizations 7 Grant authority for the filing of Mgmt For For For required documents/other formalities BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 05/13/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Consolidated Accounts and Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elect Claude Bébéar Mgmt For Against Against 10 Elect Jean-Louis Beffa Mgmt For Against Against 11 Elect Denis Kessler Mgmt For Against Against 12 Elect Laurence Parisot Mgmt For Against Against 13 Elect Michel Pébereau Mgmt For Against Against 14 Authority to Increase Capital in Mgmt For For For Consideration of Contributions in Kind of Fortis Banque SA Shares 15 Authority to Increase Capital in Mgmt For For For Consideration of Contributions in Kind of Shares of BGL SA 16 Authority to Increase Capital In Mgmt For For For Consideration for Contributions in Kind 17 Amendments to Articles Regarding Mgmt For For For Preferred Shares 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Carry Out Formalities Mgmt For For For BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 12/19/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the contribution in kind of Mgmt For For For 98,529,695 Fortis Banque shares by SFPI 4 Authority to Increase Capital in Mgmt For For For Consideration of Contributions in Kind of Shares of Fortis Banque Luxembourg SA 5 Conditions of Share Issuances in Mgmt For For For Consideration for Contributions in Kind 6 Grant authority for filing of required Mgmt For For For documents/other formalities BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/16/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Receive the report of the Directors Mgmt For For For and the accounts for the YE 31 DEC 2008 2 Approve the Directors remuneration Mgmt For Against Against report for the YE 31 DEC 2008 3 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 4 Re-elect Mrs. C. B. Carroll as a Mgmt For For For Director 5 Re-elect Sir William Castell as a Mgmt For For For Director 6 Re-elect Mr. I. C. Conn as a Mgmt For For For Director 7 Re-elect Mr. G. David as a Director Mgmt For For For 8 Re-elect Mr. E. B. Davis as a Mgmt For For For Director 9 Re-elect Mr. R. Dudley as a Mgmt For For For Director 10 Re-elect Mr. D. J. Flint as a Director Mgmt For For For 11 Re-elect Dr. B. E. Grote as a Mgmt For For For Director 12 Re-elect Dr. A. B. Hayward as a Mgmt For For For Director 13 Re-elect Mr. A. G. Inglis as a Mgmt For For For Director 14 Re-elect Dr. D. S. Julius as a Mgmt For For For Director 15 Re-elect Sir Tom McKillop as a Mgmt For For For Director 16 Re-elect Sir Ian Prosser as a Mgmt For For For Director 17 Re-elect Mr. P. D. Sutherland as a Mgmt For For For Director 18 Appointment of Auditor and Mgmt For For For Authority to Set Fees 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Amendments to Articles Regarding Mgmt For Abstain Against General Meeting Notice Period 23 Non-Voting Meeting Note N/A N/A N/A N/A 24 Non-Voting Meeting Note N/A N/A N/A N/A Brambles Limited (fka Brambles Industries Limited) Ticker Security ID: Meeting Date Meeting Status CINS Q6634U106 11/25/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Adopt the remuneration report for Mgmt For For For Brambles for the YE 30 JUN 2008 3 Elect Ms. Mary Elizabeth Doherty Mgmt For Against Against as a Director to the Board of Brambles 4 Re-elect Tony Froggatt Mgmt For Against Against 5 Re-elect David Gosnell Mgmt For Against Against 6 Re-elect Michael Ihlein Mgmt For Against Against 7 Equity Plan (MyShare Plan) Mgmt For For For 8 Equity Grant - MyShare Plan (CEO Mgmt For For For Mike Ihlein) 9 Equity Grant - MyShare Plan (CFO Mgmt For For For Liz Doherty) 10 Amend Performance Share Plan Mgmt For For For 11 Equity Grant - Amended Mgmt For For For Performance Share Plan (CEO Mike Ihlein) 12 Equity Grant - Amended Mgmt For For For Performance Share Plan (CFO Liz Doherty) 13 Amend the Brambles Constitution Mgmt For For For as specified 14 Authorise On-Market Share Buy- Mgmt For For For Backs 15 Non-Voting Meeting Note N/A N/A N/A N/A Britvic PLC Ticker Security ID: Meeting Date Meeting Status CINS G17387104 01/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Receive and adopt the annual Mgmt For For For report for the year 52 weeks ended 28 SEP 2008 2 Declare a final dividend Mgmt For For For 3 Elect Mr. Ben Gordon as a Director Mgmt For Against Against 4 Re-appoint Ernst and Young as the Mgmt For For For Auditors 5 Authorize the Directors to determine Mgmt For For For the Auditor s remuneration 6 Directors' Remuneration Report Mgmt For For For 7 EU Political Donations Mgmt For For For 8 Authorize the Directors to allot Mgmt For For For shares 9 Authorize the Directors to issue Mgmt For For For shares for cash 10 Authorize the Company to purchase Mgmt For For For own shares 11 Grant authority to hold general Mgmt For Against Against meetings other than AGM's on 14 days notice 12 Adopt new Articles of Association Mgmt For For For 13 Amend new Articles of Association Mgmt For For For on 01 OCT 2009 14 Non-Voting Meeting Note N/A N/A N/A N/A Canon Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/27/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Approve Provision of Retirement Mgmt For Against Against Allowance for Corporate Auditors 29 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 30 Stock Option Plan Mgmt For For For Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 05/11/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Hanafin Mgmt For Against Against 5 Elect Sam Laidlaw Mgmt For Against Against 6 Elect Andrew Mackenzie Mgmt For Against Against 7 Elect Helen Alexander Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorization of Political Donations Mgmt For For For 11 Increase in Authorized Capital Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 06/08/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Transaction Mgmt For For For Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 11/21/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Rights Issue Mgmt For For For 2 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 3 Non-Voting Meeting Note N/A N/A N/A N/A Chaoda Modern Agriculture Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G2046Q107 12/10/2008 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Approve the final dividend for the Mgmt For For For FYE 30 JUN 2008 4 Re-elect Mr. Fong Jao as an Mgmt For Against Against Executive Director of the Company 5 Re-elect Mr. Chen Jun Hua as an Mgmt For Against Against Executive Director of the Company 6 Re-elect Mr. Chan Chi Po, Andy as Mgmt For Against Against an Executive Director of the Company 7 Elect LIN Shun Quan Mgmt For Against Against 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Issuance of Bonus Shares Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 13 Authority to Issue Repurchased Mgmt For Against Against Shares China Petroleum & Chemical Corp. Ticker Security ID: Meeting Date Meeting Status SNP CUSIP9 16941R108 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Directors' Report Mgmt N/A For N/A 2 Supervisors' Report Mgmt N/A For N/A 3 Financial Statements Mgmt N/A For N/A 4 Allocation of Surplus Common Mgmt N/A For N/A Reserve Funds 5 Allocation of Profits/Dividends Mgmt N/A For N/A 6 Appointment of Auditor and Mgmt N/A For N/A Authority to Set Fees 7 Authority to Declare Interim Mgmt N/A For N/A Dividends 8.1 Elect SU Shulin Mgmt For Withhold Against 8.2 Elect WANG Tianpu Mgmt For Withhold Against 8.3 Elect ZHANG Yaocang Mgmt For Withhold Against 8.4 Elect ZHANG Jianhua Mgmt For Withhold Against 8.5 Elect WANG Zhigang Mgmt For Withhold Against 8.6 Elect CAI Xiyou Mgmt For Withhold Against 8.7 Elect CAO Yaofeng Mgmt For Withhold Against 8.8 Elect LI Chunguang Mgmt For Withhold Against 8.9 Elect DAI Houliang Mgmt For Withhold Against 8.10 Elect LIU Yun Mgmt For Withhold Against 8.11 Elect LIU Zhongli Mgmt For Withhold Against 8.12 Elect YE Qing Mgmt For Withhold Against 8.13 Elect LI Deshui Mgmt For Withhold Against 8.14 Elect XIE Zhongyu Mgmt For Withhold Against 8.15 Elect CHEN Xiaojin Mgmt For Withhold Against 9 Elect WANG Zouran Mgmt N/A For N/A 10 Elect ZHANG Youcai Mgmt N/A For N/A 11 Elect GENG Limin Mgmt N/A For N/A 12 Elect ZOU Huiping Mgmt N/A For N/A 13 Elect LI Yonggui Mgmt N/A For N/A 14 Directors' and Supervisors' Service Mgmt N/A For N/A Contracts 15 Authorization of Board Secretary Mgmt N/A For N/A 16 Amendments to Articles Mgmt N/A For N/A 17 Adoption of New Articles Mgmt N/A For N/A 18 Authority to Issue Debt Instruments Mgmt N/A For N/A 19 Authority to Issue Shares w/o Mgmt N/A Against N/A Preemptive Rights China Petroleum & Chemical Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 05/22/2009 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Financial Statements Mgmt For For For 6 Allocation of Surplus Common Mgmt For For For Reserve Funds 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Declare Interim Mgmt For For For Dividends 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Elect SU Shulin Mgmt For Against Against 12 Elect WANG Tianpu Mgmt For Against Against 13 Elect ZHANG Yaocang Mgmt For Against Against 14 Elect ZHANG Jianhua Mgmt For Against Against 15 Elect WANG Zhigang Mgmt For Against Against 16 Elect CAI Xiyou Mgmt For Against Against 17 Elect CAO Yaofeng Mgmt For Against Against 18 Elect LI Chunguang Mgmt For Against Against 19 Elect DAI Houliang Mgmt For Against Against 20 Elect LIU Yun Mgmt For Against Against 21 Elect LIU Zhongli Mgmt For Against Against 22 Elect YE Qing Mgmt For Against Against 23 Elect LI Deshui Mgmt For Against Against 24 Elect XIE Zhongyu Mgmt For Against Against 25 Elect CHEN Xiaojin Mgmt For Against Against 26 Elect WANG Zouran Mgmt For For For 27 Elect ZHANG Youcai Mgmt For For For 28 Elect GENG Limin Mgmt For For For 29 Elect Zou Huiping Mgmt For For For 30 Elect LI Yonggui Mgmt For For For 31 Directors' and Supervisors' Service Mgmt For For For Contracts 32 Authorization of Board Secretary Mgmt For For For 33 Amendments to Articles Mgmt For For For 34 Adoption of New Articles Mgmt For For For 35 Authority to Issue Debt Instruments Mgmt For For For 36 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights China Unicom Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1519S111 05/26/2009 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect CHANG Xiaobing Mgmt For Against Against 5 Elect LU Yumin Mgmt For Against Against 6 Elect ZUO Xunsheng Mgmt For Against Against 7 Elect Cesareo Alierta Izuel Mgmt For Against Against 8 Elect JUNG Man Won Mgmt For Against Against 9 Elect WONG Wai Ming Mgmt For Against Against 10 Elect John Thornton Mgmt For Against Against 11 Elect Timpson CHUNG Shui Ming Mgmt For Against Against 12 Directors' Fees Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 16 Authority to Issue Repurchased Mgmt For For For Shares 17 Amendments to Share Option Mgmt For Against Against Scheme, Pre-Global Offering Share Option Scheme and Special Purpose Unicom Share Option Scheme 18 Amendments to the Terms of Mgmt For Against Against Options Granted under Share Option Scheme, Pre-Global Offering Share Option Scheme and Special Purpose Unicom Share Option Scheme Christian Dior SA Ticker Security ID: Meeting Date Meeting Status CINS F26334106 05/14/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For Against Against 4 Consolidated Accounts and Reports Mgmt For Against Against 5 Related Party Transactions Mgmt For Against Against 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of the Co-Option of Mgmt For For For Renaud Donnedieu de Vabres 8 Elect Eric Guerlain Mgmt For Against Against 9 Elect Antoine Bernheim Mgmt For Against Against 10 Elect Denis Dalibot Mgmt For Against Against 11 Elect Christian de Labriffe Mgmt For Against Against 12 Elect Jaime Marichalar y Sáenz de Mgmt For Against Against Tejada 13 Elect Alessandro Vallarino Gancia Mgmt For Against Against 14 Appointment of Auditor Mgmt For For For 15 Appointment of Alternate Auditor Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Appointment of Alternate Auditor Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 21 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 22 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 23 Authority to Increase Capital in case Mgmt For Against Against of Exchange Offer 24 Authority to Increase Capital in Mgmt For Abstain Against Consideration for Contributions in Kind 25 Authority to Grant Stock Options Mgmt For Abstain Against 26 Amendments to Articles Mgmt For Against Against Chunghwa Telecom Ticker Security ID: Meeting Date Meeting Status CINS Y1613J108 08/14/2008 Voted Meeting Type Country of Trade Special Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the capitalization of 2007 Mgmt For For For capital surplus 3 Approve the Article of capital Mgmt For For For decrease 4 Non-Voting Agenda Item N/A N/A N/A N/A CI Fund Management Inc. Ticker Security ID: Meeting Date Meeting Status CIXUF CUSIP9 125496109 12/19/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Conversion to Corporation Mgmt For For For 2 Shareholder Rights Plan Mgmt For For For COMPANHIA VALE DO RIO DOCE Ticker Security ID: Meeting Date Meeting Status RIO CUSIP9 204412209 12/29/2008 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of Merger Protocol and Mgmt For TNA N/A Justification 2 Appointment of Appraiser Mgmt For TNA N/A 3 TO DECIDE ON THE APPRAISAL Mgmt For TNA N/A REPORT, PREPARED BY THE EXPERT APPRAISERS. 4 Merger by Absorption Mgmt For TNA N/A 5 Elect Masami Iijima Mgmt For TNA N/A 6 Amendments to Articles Mgmt For TNA N/A 7 Amendments to Articles Mgmt For TNA N/A Companhia Vale Do Rio Doce Ticker Security ID: Meeting Date Meeting Status CINS P2605D109 12/29/2008 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Approval of Merger Protocol and Mgmt For TNA N/A Justification 4 Appointment of Appraiser Mgmt For TNA N/A 5 Approve the respective valuation Mgmt For TNA N/A report prepared by the specialized Company 6 Merger by Absorption Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Amendments to Articles Mgmt For TNA N/A 10 Non-Voting Meeting Note N/A N/A TNA N/A Daito Trust Construction Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J11151107 06/25/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Katsumi Tada Mgmt For For For 5 Elect Isao Minabe Mgmt For For For 6 Elect Naomi Kumakiri Mgmt For For For 7 Elect Akio Inada Mgmt For For For 8 Elect Hideki Asano Mgmt For For For 9 Elect Takashi Igawa Mgmt For For For 10 Elect Hisaharu Jin Mgmt For For For 11 Elect Hideyuki Nakaita Mgmt For For For 12 Elect Tetsuzoh Nakazato Mgmt For For For 13 Elect Hitoshi Kadouchi Mgmt For For For 14 Elect Tetsuo Takeda Mgmt For For For 15 Elect Masayasu Uno Mgmt For For For 16 Elect Hideo Hachiya Mgmt For For For 17 Elect Sakumichi Yamada Mgmt For For For 18 Amendment to the Stock Option Mgmt For Abstain Against Plan Dampskibsselskabet Norden A/S Ticker Security ID: Meeting Date Meeting Status CINS K19911146 04/23/2009 Voted Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Report of the Supervisory Board Mgmt For For For 3 Adopt the audited annual report Mgmt For For For 4 Approve the distribution of profits as Mgmt For For For specified 5 Elect Erling Højsgaard Mgmt For For For 6 Elect Mr. Arvid Grundekjon as a Mgmt For For For new Member to the Board of Directors 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Amend Article 5.8 in the Company's Mgmt For For For Articles of Association as specified 10 Amendments to Articles Regarding Mgmt For For For Share Registrar 11 Authority to Carry Out Formalities Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A Dampskibsselskabet Norden A/S Ticker Security ID: Meeting Date Meeting Status CINS K19911146 05/29/2009 Voted Meeting Type Country of Trade Special Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Regarding Mgmt For For For Address of Share Registrar 3 Amendments to Articles Regarding Mgmt For For For Name of Share Registrar 4 Authority to Carry Out Formalities Mgmt For For For DAVIS SERVICE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G26796147 04/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Receive and adopt the annual Mgmt For For For report and accounts for the YE 31 DEC 2008 2 Approve the report on the Directors Mgmt For For For remuneration 3 Approve the payment of a final Mgmt For For For dividend of 13.5 pence per ordinary share 4 Re-elect Mr. K. Quinn as a Director Mgmt For Against Against 5 Re-elect Mr. J. D. Burns as a Mgmt For Against Against Director 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Approve the Davis Service Group Mgmt For For For Co Investment Plan 2009 8 Amend the Davis Service Group Mgmt For For For Sharesave Plan 2006 9 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Approve to hold general meeting on Mgmt For Against Against 14 days notice DNB Nor ASA Ticker Security ID: Meeting Date Meeting Status CINS R1812S105 04/21/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Fees for Governing Bodies Mgmt For TNA N/A 4 Authority to Set Auditor's Fees Mgmt For TNA N/A 5 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 6 Election of Corporate Assembly Mgmt For TNA N/A 7 Election of Corporate Assembly Mgmt For TNA N/A 8 Election of Corporate Assembly Mgmt For TNA N/A 9 Election of Corporate Assembly Mgmt For TNA N/A 10 Election of Corporate Assembly Mgmt For TNA N/A 11 Election of Corporate Assembly Mgmt For TNA N/A 12 Election of Corporate Assembly Mgmt For TNA N/A 13 Election of Corporate Assembly Mgmt For TNA N/A 14 Election of Corporate Assembly Mgmt For TNA N/A 15 Election of Corporate Assembly Mgmt For TNA N/A 16 Election of Corporate Assembly Mgmt For TNA N/A 17 Election of Corporate Assembly Mgmt For TNA N/A 18 Election of Corporate Assembly Mgmt For TNA N/A 19 Election of Corporate Assembly Mgmt For TNA N/A 20 Election of Corporate Assembly Mgmt For TNA N/A 21 Election of Corporate Assembly Mgmt For TNA N/A 22 Election of Corporate Assembly Mgmt For TNA N/A 23 Election of Corporate Assembly Mgmt For TNA N/A 24 Election of Corporate Assembly Mgmt For TNA N/A 25 Election of Corporate Assembly Mgmt For TNA N/A 26 Election of Corporate Assembly Mgmt For TNA N/A 27 Election of Corporate Assembly Mgmt For TNA N/A 28 Election of Corporate Assembly Mgmt For TNA N/A 29 Election of Corporate Assembly Mgmt For TNA N/A 30 Election of Corporate Assembly Mgmt For TNA N/A 31 Election of Control Committee Mgmt For TNA N/A 32 Election of Control Committee Mgmt For TNA N/A 33 Election of Control Committee Mgmt For TNA N/A 34 Election of Control Committee Mgmt For TNA N/A 35 Election of Control Committee Mgmt For TNA N/A 36 Election of Control Committee Mgmt For TNA N/A 37 Compensation Policy Mgmt For TNA N/A E.ON AG Ticker Security ID: Meeting Date Meeting Status CINS D24914133 05/06/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Elect Jens Heyerdahl Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Appointment of Auditor for Interim Mgmt For For For Reports 10 Authority to Repurchase Shares Mgmt For For For 11 Increase in Authorized Capital Mgmt For For For 12 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 I 13 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 II 14 Amendment to Corporate Purpose Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Intra-Company Contract Mgmt For For For 19 Intra-Company Contract Mgmt For For For 20 Non-Voting Meeting Note N/A N/A N/A N/A East Japan Railway Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J1257M109 06/23/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Shinichiroh Kamata Mgmt For For For 5 Elect Kimio Shimizu Mgmt For For For 6 Elect Tsukasa Haraguchi Mgmt For For For 7 Elect Toshiaki Yamaguchi Mgmt For For For 8 Elect Mutsuo Nitta Mgmt For For For 9 Bonuses Mgmt For For For 10 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Meeting 11 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Compliance Committee 12 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure 13 Shareholder Proposal Regarding ShrHoldr Against For Against Board Independence 14 Shareholder Proposal Regarding ShrHoldr Against Against For Advisers and Special Committees 15 Remove Mutsutake Ohtsuka ShrHoldr Against Against For 16 Remove Satoshi Seino ShrHoldr Against Against For 17 Remove Masaki Ogata ShrHoldr Against Against For 18 Remove Hiroyuki Nakamura ShrHoldr Against Against For 19 Remove Tohru Ohwada ShrHoldr Against Against For 20 Remove Seiichiroh Ohi ShrHoldr Against Against For 21 Remove Yuhji Fukasawa ShrHoldr Against Against For 22 Yuhji Morimoto ShrHoldr Against Against For 23 Elect Hisayoshi Serizawa ShrHoldr Against Against For 24 Elect Fusao Shimoyama ShrHoldr Against Against For 25 Elect Makoto Sataka ShrHoldr Against Against For 26 Elect Hisamasa Nihei ShrHoldr Against Against For 27 Elect Yoshinori Takashi ShrHoldr Against Against For 28 Shareholder Proposal Regarding ShrHoldr Against Against For Change in Executive Compensation 29 Shareholder Proposal Regarding ShrHoldr Against Against For Allocation of Profits 30 Shareholder Proposal Regarding ShrHoldr Against Against For Allocation of Profits for Acquisition of Local Railways Elpida Memory Inc. Ticker Security ID: Meeting Date Meeting Status CINS J1354L103 06/29/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Elect Masaji Kubo Mgmt For Against Against 4 Elect Masamitsu Nakayama Mgmt For Against Against 5 Election of Alternate Statutory Mgmt For For For Auditors Esprit Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G3122U145 12/11/2008 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Final Dividends Mgmt For For For 4 Allocation of Special Dividends Mgmt For For For 5 Re-elect Mr. Thomas Johannes Mgmt For Against Against Grote as a Director 6 Re-elect Mr. Raymond Or Ching Fai Mgmt For Against Against as a Director 7 Re-elect Dr. Hans-Joachim Korber Mgmt For Against Against as a Director 8 Authorize the Board to fix the Mgmt For For For Directors' remuneration 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Repurchased Mgmt For For For Shares 13 Non-Voting Meeting Note N/A N/A N/A N/A Fiat Spa Ticker Security ID: Meeting Date Meeting Status CINS T4210N122 03/26/2009 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Approve the financial statements Mgmt For TNA N/A and allocation of income 4 Election of Directors; Directors' Mgmt For TNA N/A Fees 5 Non-Voting Meeting Note N/A N/A TNA N/A 6 List 1 Mgmt For TNA N/A 7 List 2 Mgmt For TNA N/A 8 Authority to Repurchase Shares Mgmt For TNA N/A 9 Approve the Restricted Stock Plan Mgmt For TNA N/A 2009-2010 Finmeccanica Spa Ticker Security ID: Meeting Date Meeting Status CINS T4502J151 04/28/2009 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Election of Statutory Auditors -List Mgmt For TNA N/A One 6 Election of Statutory Auditors -List Mgmt For TNA N/A Two 7 Election of Statutory Auditors -List Mgmt For TNA N/A Three 8 Appoint the Chairman of the Board Mgmt For TNA N/A of Auditors 9 Approve to determine the Mgmt For TNA N/A emoluments to the Board of Auditors 10 Authority to Trade in Company Mgmt For TNA N/A Stock Finmeccanica Spa Ticker Security ID: Meeting Date Meeting Status CINS T4502J151 07/31/2008 Take No Action Meeting Type Country of Trade Special Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 3 Non-Voting Meeting Note N/A N/A TNA N/A Focus Media Holding Ltd. Ticker Security ID: Meeting Date Meeting Status FMCN CUSIP9 34415V109 10/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Ying Wu Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fording Canadian Coal Trust Ticker Security ID: Meeting Date Meeting Status FDG CUSIP9 345425102 09/30/2008 Take No Action Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Merger Mgmt For TNA N/A France Telecom Ticker Security ID: Meeting Date Meeting Status CINS F4113C103 05/26/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For For For of Board Acts 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends; Mgmt For For For Form of Dividend Payment 6 Related Party Transactions Mgmt For For For 7 Appointment of Auditor (Ernst & Mgmt For For For Young) 8 Appointment of Alternate Auditor Mgmt For For For (Auditex) 9 Appointment of Auditor (Deloitte & Mgmt For For For Associés) 10 Appointment of Alternate Auditor Mgmt For For For (BEAS) 11 Authority to Trade in Company Mgmt For Against Against Stock 12 Amendment Regarding Director Mgmt For For For Share Ownership 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 15 Authority to Increase Share Mgmt For For For Issuance Limit 16 Authority to Increase Capital in Mgmt For For For Case of Exchange Offer 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Through Private Placement 19 Authority to Issue Warrants Through Mgmt For For For Private Placement 20 Global Ceiling on Capital Increases Mgmt For For For 21 Authority to Issue Debt Instruments Mgmt For For For 22 Authority to Increase Capital Mgmt For For For Through Capitalizations 23 Authority to Issue Restricted Stock Mgmt For Against Against 24 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital 26 Authority to Carry Out Formalities Mgmt For For For GDF Suez (fka Gaz de France) Ticker Security ID: Meeting Date Meeting Status CINS F42768105 12/17/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Spin-Off of Branch into GDF Mgmt For For For Investissements 31 4 Spin-Off of Branch into GDF Mgmt For For For Investissements 37 5 Amend the Article 16 of the By- Mgmt For For For Laws 6 Amend the Article 13 of the By- Mgmt For For For Laws 7 Authority to Carry Out Formalities Mgmt For For For GlaxoSmithKline Ticker Security ID: Meeting Date Meeting Status CINS G3910J112 05/20/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect James Murdoch Mgmt For Against Against 4 Elect H. Lawrence Culp Mgmt For Against Against 5 Elect Sir Crispin Davis Mgmt For Against Against 6 Elect Moncef Slaoui Mgmt For Against Against 7 Elect Tom de Swaan Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 EU Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Exemption from Statement of Mgmt For For For Senior Auditor's Name 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 16 Performance Share Plan Mgmt For For For 17 Share Option Plan Mgmt For For For 18 Deferred Annual Bonus Plan Mgmt For For For 19 Non-Voting Meeting Note N/A N/A N/A N/A Goldcorp Inc. Ticker Security ID: Meeting Date Meeting Status GGA CUSIP9 380956409 05/22/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Ian Telfer Mgmt For For For 1.2 Elect Douglas Holtby Mgmt For For For 1.3 Elect Charles Jeannes Mgmt For For For 1.4 Elect John Bell Mgmt For For For 1.5 Elect Lawrence Bell Mgmt For For For 1.6 Elect Beverley Briscoe Mgmt For For For 1.7 Elect Peter Dey Mgmt For For For 1.8 Elect P. Randy Reifel Mgmt For For For 1.9 Elect A. Dan Rovig Mgmt For For For 1.10 Elect Kenneth Williamson Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Grupo Financiero Banorte SA De CV Ticker Security ID: Meeting Date Meeting Status CINS P49501201 10/06/2008 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approve to pay a cash dividend in Mgmt For For For the amount of MXN 0.47 per share 2 Auditor's Report Regarding the Mgmt For For For Fiscal Status 3 Election of Meeting Delegates Mgmt For For For 4 Approve the meeting minutes Mgmt For For For Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 01/08/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Amendments to Articles Mgmt For TNA N/A 2 Election of Directors Mgmt For TNA N/A 3 Appointment of Audit Committee Mgmt For TNA N/A Members 4 Authority to Repurchase Shares Mgmt For TNA N/A 5 Miscellaneous announcements Mgmt Abstain TNA N/A Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 02/06/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Amendment of Articles Mgmt For TNA N/A 2 Election of Directors Mgmt For TNA N/A 3 Appointment of Audit Committee Mgmt For TNA N/A Members 4 Authority to Repurchase Shares Mgmt For TNA N/A 5 Miscellaneous announcements Mgmt Abstain TNA N/A 6 Non-Voting Meeting Note N/A N/A TNA N/A 7 Non-Voting Meeting Note N/A N/A TNA N/A Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 07/09/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Stock Option Plan Mgmt For TNA N/A High Tech Computer Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y3194T109 06/19/2009 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Authority to Increase Paid-in Capital Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Amendments to Procedural Rules of Mgmt For For For Acquisition/Disposal of Assets 11 Amendments to Procedural Rules of Mgmt For For For Trade of Derivatives 12 Amendments to Procedural Rules of Mgmt For For For Capital Loans 13 Amendments to Procedural Rules of Mgmt For For For Endorsements/Guarantees 14 Elect TAN Hochen Mgmt For Against Against 15 Extraordinary Motions Mgmt For Against Against Honda Motor Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J22302111 06/23/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For Abstain Against 4 Elect Satoshi Aoki Mgmt For For For 5 Elect Takeo Fukui Mgmt For For For 6 Elect Koichi Kondoh Mgmt For For For 7 Elect Atsuyoshi Hyogo Mgmt For For For 8 Elect Mikio Yoshimi Mgmt For For For 9 Elect Takanobu Itoh Mgmt For For For 10 Elect Shigeru Takagi Mgmt For For For 11 Elect Akio Hamada Mgmt For For For 12 Elect Tetsuo Iwamura Mgmt For For For 13 Elect Tatsuhiro Ohyama Mgmt For For For 14 Elect Fumihiko Ike Mgmt For For For 15 Elect Masaya Yamashita Mgmt For For For 16 Elect Kensaku Hohgen Mgmt For For For 17 Elect Shoh Minekawa Mgmt For For For 18 Elect Hiroshi Soda Mgmt For For For 19 Elect Takuji Yamada Mgmt For For For 20 Elect Yoichi Hohjoh Mgmt For For For 21 Elect Nobuo Kuroyanagi Mgmt For For For 22 Elect Hiroshi Kobayashi Mgmt For For For 23 Elect Tsuneo Tanai Mgmt For For For 24 Elect Takuji Yamada Mgmt For For For 25 Elect Hideki Okada Mgmt For Against Against 26 Bonus Mgmt For For For HSBC Holdings PLC Ticker Security ID: Meeting Date Meeting Status CINS G4634U169 05/22/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Safra Catz Mgmt For For For 4 Elect Vincent Cheng Mgmt For For For 5 Elect Marvin Cheung Mgmt For For For 6 Elect John Coombe Mgmt For For For 7 Elect José-Luis Durán Mgmt For For For 8 Elect Rona Fairhead Mgmt For For For 9 Elect Douglas Flint Mgmt For For For 10 Elect Sandy Flockhart Mgmt For For For 11 Elect William Fung Mgmt For For For 12 Elect Michael Geoghegan Mgmt For For For 13 Elect Stephen Green Mgmt For For For 14 Elect Stuart Gulliver Mgmt For For For 15 Elect James Hughes-Hallett Mgmt For For For 16 Elect Sam Laidlaw Mgmt For For For 17 Elect J. Rachel Lomax Mgmt For For For 18 Elect Sir Mark Moody-Stuart Mgmt For For For 19 Elect Gwyn Morgan Mgmt For For For 20 Elect Narayana Murthy Mgmt For For For 21 Elect Simon Robertson Mgmt For For For 22 Elect John Thornton Mgmt For For For 23 Elect Sir Brian Williamson Mgmt For For For 24 Appointment of Auditor and Mgmt For For For Authority to Set Fees 25 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 26 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 27 Authority to Repurchase Shares Mgmt For For For 28 Adoption of New Articles Mgmt For For For 29 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days Hutchison Telecommunications International Limited Ticker Security ID: Meeting Date Meeting Status CINS G46714104 12/11/2008 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Facility Agreement Mgmt For For For Indofood Sukses Makmur Ticker Security ID: Meeting Date Meeting Status CINS Y7128X128 12/05/2008 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Acquisition Mgmt For For For Industria de Diseño Textil SA - Inditex Ticker Security ID: Meeting Date Meeting Status CINS E6282J109 07/15/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Approve the application of profits Mgmt For For For and dividend distribution. 6 Re-appoint Mr. D. Antonio Abril Mgmt For Against Against Abadin as a Director 7 Re-appoint KPMG Auditores, S.L. Mgmt For For For as Auditors of the company. 8 Authority to Repurchase Shares Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Approve to delegate the powers to Mgmt For For For execute the agreements. 11 Report on Amendments to Board of Mgmt Abstain For Against Directors Regulations Industrial & Commercial Bank of China (Asia) Limited (ICBC Asia) Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 05/25/2009 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Financial Statements Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Approve Fixed Assets Investment Mgmt For For For Budget 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Directors and Supervisors' Fees Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Amendments to Rules of Mgmt For For For Procedures for Shareholders' General Meeting 11 Amendments to Rules of Mgmt For For For Procedures for Board of Directors 12 Amendments to Rules of Mgmt For For For Procedures for Board of Supervisors 13 Elect DONG Juan as Supervisor Mgmt For For For 14 Elect MENG Yan as Supervisor Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A Industrial & Commercial Bank of China (Asia) Limited (ICBC Asia) Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 10/27/2008 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appoint Mr. Jiang Jianqing as an Mgmt For Against Against Executive Director of the Bank 3 Appoint Mr. Yang Kaisheng as an Mgmt For Against Against Executive Director of the Bank 4 Appoint Mr. Zhang Furong as an Mgmt For Against Against Executive Director of the Bank 5 Appoint Mr. Niu Ximing as an Mgmt For Against Against Executive Director of the Bank 6 Elect LEUNG Kam Chung Mgmt For Against Against 7 Elect John L. Thornton Mgmt For Against Against 8 Elect QIAN Yingyi Mgmt For Against Against 9 Elect Frank WONG Kwong Shing Mgmt For Against Against 10 Appoint Mr. Huan Huiwu as a Non- Mgmt For Against Against Executive Director of the Bank 11 Appoint Mr. Gao Jianhong as a Non- Mgmt For Against Against Executive Director of the Bank 12 Appoint Ms. Li Chunxiang as a Non- Mgmt For Against Against Executive Director of the Bank 13 Appoint Mr. Li Jun as a Non- Mgmt For Against Against Executive Director of the Bank 14 Appoint Mr. Li Xiwen as a Non- Mgmt For Against Against Executive Director of the Bank 15 Appoint Mr. Wei Fusheng as a Non- Mgmt For Against Against Executive Director of the Bank 16 Appoint Ms. Wang Chixi as a Mgmt For For For shareholder Supervisor of the Bank 17 Authority to Issue Debt Instruments Mgmt For For For Infigen Energy Limited (fka Babcock & Brown Wind Partners) Ticker Security ID: Meeting Date Meeting Status CINS Q1243D132 11/26/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Adopt the remuneration report for Mgmt For Against Against the YE 30 JUN 2008 as specified 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Re-elect Douglas Clemson Mgmt For Against Against 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Elect Nils Andersen Mgmt For Against Against 9 Non-Voting Meeting Note N/A N/A N/A N/A 10 Authorise On-market Buy-back Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A 12 Re-appoint Auditor (Foreign Mgmt For For For Company only) 13 Non-Voting Meeting Note N/A N/A N/A N/A 14 Elect Graham Kelly Mgmt For Against Against Intact Financial Corp. Ticker Security ID: Meeting Date Meeting Status IGCDF CUSIP9 44982K204 05/13/2009 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Charles Brindamour Mgmt For Withhold Against 1.2 Elect Yves Brouillette Mgmt For Withhold Against 1.3 Elect Paul Cantor Mgmt For Withhold Against 1.4 Elect Michel Côté Mgmt For Withhold Against 1.5 Elect Robert Crispin Mgmt For Withhold Against 1.6 Elect Claude Dussault Mgmt For Withhold Against 1.7 Elect Ivan Duvar Mgmt For Withhold Against 1.8 Elect Eileen Mercier Mgmt For Withhold Against 1.9 Elect Robert Normand Mgmt For Withhold Against 1.10 Elect Louise Roy Mgmt For Withhold Against 1.11 Elect Stephen Snyder Mgmt For Withhold Against 1.12 Elect Carol Stephenson Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Change of Company Name Mgmt For For For 4 Cancellation of "Special Share" Mgmt For For For Israel Chemicals Ltd. Ticker Security ID: Meeting Date Meeting Status CINS M5920A109 11/10/2008 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendment to Liability Insurance Mgmt For For For Japan Tobacco Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J27869106 06/23/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Masakazu Shimizu Mgmt For For For 5 Elect Kohichi Ueda Mgmt For For For Julius Baer Holding Ticker Security ID: Meeting Date Meeting Status CINS H4407G263 04/08/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the appropriation of the Mgmt For TNA N/A balance profit 5 Grant discharge to the Members of Mgmt For TNA N/A the Board of Directors and the Management 6 Re-elect Mr. Raymon J. Baer Mgmt For TNA N/A 7 Approve the By-election of Mr. Mgmt For TNA N/A Leonhard H. Fischer 8 Elect the Auditors Mgmt For TNA N/A 9 Approve the reduction of the share Mgmt For TNA N/A capital with modification of By-Laws 10 Approve the other modifications of Mgmt For TNA N/A By-Laws Julius Baer Holding Ticker Security ID: Meeting Date Meeting Status CINS H4407G263 06/30/2009 Take No Action Meeting Type Country of Trade Special Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Transfer of Reserves Mgmt For TNA N/A 4 Amendment to Corporate Purpose Mgmt For TNA N/A 5 Special Dividend Mgmt For TNA N/A 6 Amendments to Company Name Mgmt For TNA N/A 7 Elect Johannes de Gier Mgmt For TNA N/A 8 Elect Hugh Scott-Barrett Mgmt For TNA N/A 9 Elect Dieter Enkelmann Mgmt For TNA N/A 10 Cancellation of Share Buyback Mgmt For TNA N/A Program Kazmunaigas Exploration Ticker Security ID: Meeting Date Meeting Status CINS 48666V204 07/18/2008 Voted Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Appointment of Auditor Mgmt For For For 2 Amendments to Articles Mgmt For Against Against Kddi Corp. Ticker Security ID: Meeting Date Meeting Status CINS J31843105 06/18/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For Abstain Against 4 Elect Sadanori Amano Mgmt For For For 5 Elect Tadashi Onodera Mgmt For For For 6 Elect Satoshi Nagao Mgmt For For For 7 Elect Hirofumi Morozumi Mgmt For For For 8 Elect Takashi Tanaka Mgmt For For For 9 Elect Makoto Takahashi Mgmt For For For 10 Elect Yoshiharu Shimatani Mgmt For For For 11 Elect Makoto Kawamura Mgmt For For For 12 Elect Shinichi Sasaki Mgmt For For For 13 Elect Tsunehisa Katsumata Mgmt For For For 14 Elect Yoshihiko Nishikawa Mgmt For Against Against 15 Statutory Auditors' Fees Mgmt For For For 16 Bonus Mgmt For For For KONINKLIJKE AHOLD NV Ticker Security ID: Meeting Date Meeting Status CINS N0139V142 04/28/2009 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Adopt the 2008 financial statements Mgmt For For For 6 Approve the dividend over financial Mgmt For For For year2008 7 Ratification of Executive Board Acts Mgmt For For For 8 Grant discharge of liability of the Mgmt For For For Members of the Supervisory Board 9 Elect Lawrence Benjamin Mgmt For For For 10 Elect Stephanie Shern Mgmt For For For 11 Elect Derk Doijer Mgmt For For For 12 Elect B.J. Noteboom Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Reduce Share Capital Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A Koninklijke KPN N.V. Ticker Security ID: Meeting Date Meeting Status CINS N4297B146 04/07/2009 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Adopt Koninklijke KPN N.V. s Mgmt For TNA N/A financial statements for the FY 2008 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Ratification of Management Board Mgmt For TNA N/A Acts 9 Ratification of Supervisory Board Mgmt For TNA N/A Acts 10 Appointment of Auditor Mgmt For TNA N/A 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Elect A.H.J. Risseeuw Mgmt For TNA N/A 13 Elect M.E. Van Lier Lels Mgmt For TNA N/A 14 Elect R.J. Routs Mgmt For TNA N/A 15 Elect D.J. Haank Mgmt For TNA N/A 16 Non-Voting Agenda Item N/A N/A TNA N/A 17 Authority to Repurchase Shares Mgmt For TNA N/A 18 Authority to Cancel Shares Mgmt For TNA N/A 19 Non-Voting Agenda Item N/A N/A TNA N/A Lafarge S.A. Ticker Security ID: Meeting Date Meeting Status CINS F54432111 05/06/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Abstain Against 7 Severance Package (Bruno Lafont) Mgmt For Abstain Against 8 Elect Bruno Lafont Mgmt For Against Against 9 Elect Jean-Pierre Boisivon Mgmt For Against Against 10 Elect Michel Bon Mgmt For Against Against 11 Elect Philippe Charrier Mgmt For Against Against 12 Elect Bertrand Collomb Mgmt For Against Against 13 Elect Oscar Fanjul Mgmt For Against Against 14 Elect Juan Gallardo Mgmt For Against Against 15 Elect Hélène Ploix Mgmt For Against Against 16 Authority to Repurchase Shares Mgmt For Abstain Against 17 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 18 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 19 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights Through Private Placement; Authority to Issue Debt Instruments 20 Authority to Increase Capital in Mgmt For Abstain Against Consideration for Contributions in Kind 21 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 22 Authority to Issue Debt Instruments Mgmt For Abstain Against 23 Authority to Cancel Shares and Mgmt For Abstain Against Reduce Capital 24 Authority to Increase Capital Mgmt For Abstain Against through Capitalizations 25 Authority to Grant Stock Options Mgmt For Abstain Against 26 Authority to Issue Restricted Stock Mgmt For Abstain Against 27 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities under Employee Savings Plan 28 Authority to Increase Capital for Mgmt For Abstain Against Overseas Employees' Benefits 29 Authority to Carry Out Formalities Mgmt For For For Lawson Inc. Ticker Security ID: Meeting Date Meeting Status CINS J3871L103 05/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Kenji Yamakawa Mgmt For Against Against Lloyds Banking Group plc (fka Lloyds TSB Group plc) Ticker Security ID: Meeting Date Meeting Status CINS G5542W106 11/19/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Acquisition Mgmt For For For 2 Waiver of Mandatory Takeover Mgmt For For For Requirement 3 Increase in Authorized Capital and Mgmt For For For Authority to Issue Shares Pursuant to the Acquisition 4 Capitalisation of Share Premium Mgmt For For For Account 5 Increase Non-Executive Directors' Mgmt For Against Against Fees 6 Authority to Repurchase Shares Mgmt For For For 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Change of Company Name Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A Macquarie Airports Ticker Security ID: Meeting Date Meeting Status CINS Q6077P119 10/17/2008 Voted Meeting Type Country of Trade Special Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Sale Transaction with MEIF3 Mgmt For For For 4 Approve Share Buy-Back Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Sale Transaction with MEIF3 Mgmt For For For 7 Approve Share Buy-Back Mgmt For For For 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Sale Transaction with MEIF3 Mgmt For For For 10 Approve Share Buy-Back Mgmt For For For Macquarie Infrastructure Group Ticker Security ID: Meeting Date Meeting Status CINS Q5701N102 10/22/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to the MIT I Mgmt For For For Constitution 3 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Base Fees 4 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Performance Fees 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Amendments to the MIT II Mgmt For For For Constitution 7 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Base Fees 8 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Performance Fees 9 Non-Voting Meeting Note N/A N/A N/A N/A 10 Accounts and Reports Mgmt For For For 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Re-elect Mr. Jeffery Conyers as Mgmt For Against Against Director of the Company 13 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Base Fees 14 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Performance Fees Mitsubishi UFJ Financial Group Inc. Ticker Security ID: Meeting Date Meeting Status CINS J44497105 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Ryousuke Tamakoshi Mgmt For For For 5 Elect Haruya Uehara Mgmt For For For 6 Elect Nobuo Kuroyanagi Mgmt For For For 7 Elect Kyouta Ohmori Mgmt For For For 8 Elect Saburoh Sano Mgmt For For For 9 Elect Hiroshi Saitoh Mgmt For For For 10 Elect Nobushige Kamei Mgmt For For For 11 Elect Shintaroh Yasuda Mgmt For For For 12 Elect Katsunori Nagayasu Mgmt For For For 13 Elect Fumiyuki Akikusa Mgmt For For For 14 Elect Kazuo Takeuchi Mgmt For For For 15 Elect Kinya Okauchi Mgmt For For For 16 Elect Kaoru Wachi Mgmt For For For 17 Elect Takashi Oyamada Mgmt For For For 18 Elect Akio Harada Mgmt For For For 19 Elect Ryuji Araki Mgmt For For For 20 Elect Takuma Ohtoshi Mgmt For For For 21 Elect Tetsuo Maeda Mgmt For For For 22 Elect Tsutomu Takasuka Mgmt For For For 23 Elect Kunie Okamoto Mgmt For For For 24 Elect Yasushi Ikeda Mgmt For For For MTU Aero Engines Holding AG Ticker Security ID: Meeting Date Meeting Status CINS D5565H104 05/26/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Elect Joachim Rauhut Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Muenchener Rueckversicherungs AG (Munich Re) Ticker Security ID: Meeting Date Meeting Status CINS D55535104 04/22/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Resolution on the appropriation of Mgmt For For For the net retained profits 7 Resolution to approve the actions of Mgmt For For For the Board of Management 8 Resolution to approve the actions of Mgmt For For For the Supervisory Board 9 Authorisation to buy back and use Mgmt For For For own shares 10 Authorisation to buy back own Mgmt For For For shares using derivatives 11 Elections to the Supervisory Board: Mgmt For For For Prof. Dr. Peter Gruss 12 Elections to the Supervisory Board: Mgmt For Against Against Prof. Dr. Henning Kagermann 13 Elections to the Supervisory Board: Mgmt For For For Peter L scher 14 Elections to the Supervisory Board: Mgmt For Against Against Wolfgang Mayrhuber 15 Elections to the Supervisory Board: Mgmt For Against Against Prof. Karel Van Miert 16 Elections to the Supervisory Board: Mgmt For For For Dr. e. h. Bernd Pischetsrieder 17 Elections to the Supervisory Board: Mgmt For For For Anton van Rossum 18 Elections to the Supervisory Board: Mgmt For Against Against Dr. Hans-J rgen Schinzler 19 Elections to the Supervisory Board: Mgmt For For For Dr. Ron Sommer 20 Elections to the Supervisory Board: Mgmt For For For Dr. Thomas Wellauer 21 Increase in Authorized Capital Mgmt For For For 22 Amendment Regarding Shareholder Mgmt For Against Against Disclosure Rules 23 Amendments to Articles Mgmt For For For 24 Amendments to Articles Mgmt For For For Murray & Roberts Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS S52800133 10/28/2008 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Elect Mr. David Barber as a Director Mgmt For For For 3 Elect Mr. Brian Bruce as a Director Mgmt For For For 4 Elect Mr. SJ Flanangan as a Mgmt For For For Director 5 Elect Ms. IN Mkhize as a Director Mgmt For For For 6 Elect Mr. Roger Rees as a Director Mgmt For For For 7 Elect Mr. RT Vice as a Director Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Approve the fees payable to Non Mgmt For For For Executive Directors 10 Authorize the repurchase of up to Mgmt For For For 10% of issued share capital 11 Non-Voting Meeting Note N/A N/A N/A N/A National Bank Of Greece Ticker Security ID: Meeting Date Meeting Status CINS X56533114 01/22/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Authority to Issue Preferred Shares Mgmt For TNA N/A 2 Amendments to Articles Mgmt For TNA N/A 3 Approve the grant of relevant Mgmt For TNA N/A authorizations 4 Announcements and approvals Mgmt Abstain TNA N/A Nestle S.A. Ticker Security ID: Meeting Date Meeting Status CINS H57312649 04/23/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Receive the 2008 compensation Mgmt For TNA N/A report 5 Approve to release the Members of Mgmt For TNA N/A the Board of Directors and the Management 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Re-elect Mr. Daniel Borel to the Mgmt For TNA N/A Board of Directors 8 Re-elect Mrs. Carolina Mueller Mohl Mgmt For TNA N/A to the Board of Directors 9 Appointment of Auditor Mgmt For TNA N/A 10 Reduction of Share Capital Mgmt For TNA N/A Nintendo Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J51699106 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Satoru Iwata Mgmt For For For 5 Elect Yoshihiro Mori Mgmt For For For 6 Elect Shinji Hatano Mgmt For For For 7 Elect Genyoh Takeda Mgmt For For For 8 Elect Shigeru Miyamoto Mgmt For For For 9 Elect Nobuo Nagai Mgmt For For For 10 Elect Masaharu Matsumoto Mgmt For For For 11 Elect Eiichi Suzuki Mgmt For For For 12 Elect Kazuo Kawahara Mgmt For For For 13 Elect Tatsumi Kimishima Mgmt For For For 14 Elect Kaoru Takemura Mgmt For For For 15 Elect Kohji Yoshida Mgmt For For For Nippon Telegraph And Telephone Corporation Ticker Security ID: Meeting Date Meeting Status CINS J59396101 06/24/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Hiromichi Shinohara Mgmt For For For 5 Elect Tetsuya Shohji Mgmt For For For Nokia Corp Ticker Security ID: Meeting Date Meeting Status CINS X61873133 04/23/2009 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of the Meeting Mgmt For TNA N/A 4 Matters of order for the Meeting Mgmt For TNA N/A 5 Election of Individuals to Check Mgmt For TNA N/A Minutes 6 Recording the legal convening of Mgmt For TNA N/A the Meeting and quorum 7 Recording the attendance at the Mgmt For TNA N/A Meeting and adoption of the list of votes 8 Presentation of Accounts and Mgmt For TNA N/A Reports; CEO's Address 9 Adoption of the Annual Accounts Mgmt For TNA N/A 10 Allocation of Profits/Dividends Mgmt For TNA N/A 11 Ratification of Board and Mgmt For TNA N/A Management Acts 12 Directors' Fees Mgmt For TNA N/A 13 Board Size Mgmt For TNA N/A 14 Election of Directors Mgmt For TNA N/A 15 Authority to Set Auditor's Fees Mgmt For TNA N/A 16 Appointment of Auditor Mgmt For TNA N/A 17 Authority to Repurchase Shares Mgmt For TNA N/A 18 Closing of the Meeting Mgmt For TNA N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 02/24/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Reduction of Share Capital Mgmt For TNA N/A 8 Shareholder Proposal Regarding an ShrHoldr Against TNA N/A Advisory Vote on Compensation (Say on Pay) 9 Amend Article 2 Paragraph 3 of the Mgmt For TNA N/A Articles of Incorporation as specified 10 Amend Articles 18 and 28 of the Mgmt For TNA N/A Articles of Incorporation as specified 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Elect Srikant Datar Mgmt For TNA N/A 13 Elect Andreas von Planta Mgmt For TNA N/A 14 Elect Wendelin Wiedeking Mgmt For TNA N/A 15 Elect Rolf Zinkernagel Mgmt For TNA N/A 16 Elect William Brody Mgmt For TNA N/A 17 Appointment of Auditor Mgmt For TNA N/A NSK Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J55505101 06/25/2009 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Amendments to Articles Mgmt For TNA N/A 3 Stock Option Plan Mgmt For TNA N/A 4 Elect Seiichi Asaka Mgmt For TNA N/A 5 Elect Norio Ohtsuka Mgmt For TNA N/A 6 Elect Michio Hara Mgmt For TNA N/A 7 Elect Kazuo Matsuda Mgmt For TNA N/A 8 Elect Yukio Takebe Mgmt For TNA N/A 9 Elect Tsutomu Komori Mgmt For TNA N/A 10 Elect Nobuyoshi Abe Mgmt For TNA N/A 11 Elect Masami Tazawa Mgmt For TNA N/A 12 Elect Toyohiko Sanari Mgmt For TNA N/A 13 Elect Hiromu Okabe Mgmt For TNA N/A 14 Elect Michio Ueno Mgmt For TNA N/A 15 Elect Yoshikazu Sashida Mgmt For TNA N/A OGX Petroleo e Gas Participações S.A. Ticker Security ID: Meeting Date Meeting Status CINS P7356Y103 01/27/2009 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Stock Option Plan Mgmt For TNA N/A 5 Change of Company Headquarters Mgmt For TNA N/A 6 Elect a Member to the Board of Mgmt For TNA N/A Directors of the Company Ono Pharmaceutical Company Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J61546115 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Yasuo Aira Mgmt For For For 4 Elect Kinya Morimoto Mgmt For For For 5 Elect Kazuhito Kawabata Mgmt For For For 6 Elect Hiroshi Awata Mgmt For For For 7 Elect Fumio Takahashi Mgmt For For For 8 Elect Isao Ono Mgmt For For For 9 Elect Hiroshi Ichikawa Mgmt For For For 10 Elect Shinji Fujiyoshi Mgmt For For For 11 Elect Daikichi Fukushima Mgmt For For For 12 Elect Shozoh Matsuoka Mgmt For For For 13 Elect Hisanobu Endoh Mgmt For For For 14 Bonus Mgmt For For For Orascom Construction Industries Ticker Security ID: Meeting Date Meeting Status CINS 68554N106 08/30/2008 Voted Meeting Type Country of Trade Annual Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividend Mgmt For For For 3 Approve the appointment of new Mgmt For Against Against Board Members Petróleo Brasileiro S.A. Ticker Security ID: Meeting Date Meeting Status PBR CUSIP9 71654V408 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 CAPITAL EXPENDITURE BUDGET Mgmt For For For FOR THE FISCAL YEAR 2009 3 DISTRIBUTION OF RESULTS FOR Mgmt For For For THE FISCAL YEAR 2008 4 ELECTION OF MEMBERS OF THE Mgmt For Against Against BOARD OF DIRECTORS 5 ELECTION OF CHAIRMAN OF Mgmt For Abstain Against THE BOARD OF DIRECTORS 6 ELECTION OF MEMBERS OF THE Mgmt For Against Against AUDIT BOARD AND THEIR RESPECTIVE SUBSTITUTES 7 Directors' Fees Mgmt For Against Against Petróleo Brasileiro S.A. Ticker Security ID: Meeting Date Meeting Status PBR CUSIP9 71654V408 11/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Protocol and Justification of Merger Mgmt For For For by Absorption of 17 de Maio Participações S.A.; Merger by Absorption of 17 de Maio Participações S.A. 2 Appointment of Appraiser; Valuation Mgmt For For For Report Ping An Insurance (Group) Company of China Ticker Security ID: Meeting Date Meeting Status CINS Y69790106 06/03/2009 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the report of the Board of Mgmt For For For Directors of the Company [the Board of Directors] for the YE 31 DEC 2008 3 Approve the report of the Mgmt For For For Supervisory Committee of the Company [the Supervisory Committee] for the YE 31 DEC 2008 4 Annual Report Mgmt For For For 5 Independent Directors' Report and Mgmt For For For Financial Statements 6 Allocation of Profits/Dividends Mgmt For For For 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Elect MA Mingzhe Mgmt For Against Against 9 Elect SUN Jianyi Mgmt For Against Against 10 Elect Louis CHEUNG Chi Yan Mgmt For Against Against 11 Elect WANG Liping Mgmt For Against Against 12 Elect Jason BO Yao Mgmt For Against Against 13 Elect LIN Lijun Mgmt For Against Against 14 Elect HU Aimin Mgmt For Against Against 15 Elect CHEN Hongbo Mgmt For Against Against 16 Elect Peter WONG Tung Shun Mgmt For Against Against 17 Elect NG Sing Yip Mgmt For Against Against 18 Elect Clive Bannister Mgmt For Against Against 19 Elect LI Zhe Mgmt For Against Against 20 Elect Anthony CHOW Wing Kin Mgmt For Against Against 21 Elect ZHANG Hongyi Mgmt For Against Against 22 Elect CHEN Su Mgmt For Against Against 23 Elect XIA Liping Mgmt For Against Against 24 Elect TANG Yunwei Mgmt For Against Against 25 Elect Carmelo LEE Ka Sze Mgmt For Against Against 26 Elect Danny CHUNG Yu-wo Mgmt For Against Against 27 Directors' Fees Mgmt For For For 28 Elect GU Liji as Supervisor Mgmt For For For 29 Elect SUN Fuxin as Supervisor Mgmt For For For 30 Elect SONG Zhijiang as Supervisor Mgmt For For For 31 Supervisors' Fees Mgmt For For For 32 Amendments to Articles Mgmt For For For 33 Authority to Issue H Shares w/out Mgmt For For For Preemptive Rights 34 Elect PENG Zhijian as Supervisor Mgmt For For For 35 Non-Voting Agenda Item N/A N/A N/A N/A 36 Non-Voting Agenda Item N/A N/A N/A N/A POSCO Ticker Security ID: Meeting Date Meeting Status CINS Y70750115 02/27/2009 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the financial statement Mgmt For For For 4 Approve the partial amendment to Mgmt For For For the Articles of Incorporation 5 Elect Mr. Jang Hee You as an Mgmt For For For Outside Director 6 Elect Mr. Jun Ho Han as an Outside Mgmt For For For Director 7 Elect Mr. Young Sun Lee as an Mgmt For For For Outside Director 8 Elect Mr. Byung Ki Kim as an Mgmt For For For Outside Director 9 Elect Mr. Chang Hee Lee as an Mgmt For For For Outside Director 10 Elect Mr. Chang Hee Lee as the Mgmt For For For Auditor Committee Member 11 Elect Mr. Joon Yang Jung as an Mgmt For For For Executive Director 12 Elect Mr. Dong Hee Lee as an Mgmt For For For Executive Director 13 Elect Mr. Nam Suk Heo as an Mgmt For For For Executive Director 14 Elect Mr. Kil Soo Jung as an Mgmt For For For Executive Director 15 Approve the limit of remuneration Mgmt For For For for the Directors Premier Foods PLC Ticker Security ID: Meeting Date Meeting Status CINS G72186102 03/23/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Placing and Open Offer Mgmt For Against Against Premier Foods PLC Ticker Security ID: Meeting Date Meeting Status CINS G72186102 05/22/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Tim Kelly Mgmt For For For 4 Elect David Kappler Mgmt For For For 5 Elect Louise Makin Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority to Repurchase Shares Mgmt For For For 8 EU Political Donations Mgmt For For For 9 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status CINS G72899100 05/14/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Harvey McGrath Mgmt For For For 4 Elect Mark Tucker Mgmt For For For 5 Elect Michael McLintock Mgmt For For For 6 Elect Nick Prettejohn Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Additional Authority to Issue Shares Mgmt For For For w/ Preemptive Rights 12 Authority to Issue Preferred Shares Mgmt For For For 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Authority to Set Notice Period for Mgmt For For For General Meetings at 14 Days Public Power Corp. S.A. Ticker Security ID: Meeting Date Meeting Status CINS X7023M103 07/31/2008 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Election of Director Mgmt For TNA N/A Reckitt Benckiser Group plc Ticker Security ID: Meeting Date Meeting Status CINS G74079107 05/07/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Adrian Bellamy Mgmt For Against Against 5 Elect Peter Harf Mgmt For Against Against 6 Elect André Lacroix Mgmt For Against Against 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days Research In Motion Ltd. Ticker Security ID: Meeting Date Meeting Status RIMM CUSIP9 760975102 07/15/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Royal Bank of Scotland Group plc (The) Ticker Security ID: Meeting Date Meeting Status CINS G76891111 04/03/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Directors' Remuneration Report Mgmt For Against Against 4 Elect Mr. Philip Hampton as a Mgmt For For For Director 5 Elect Mr. Stephen A. M. Hester as a Mgmt For For For Director 6 Elect Mr. John McFarlane as a Mgmt For For For Director 7 Elect Mr. Arthur Art Ryan as a Mgmt For For For Director 8 Re-appoint Deloitte LLP as the Mgmt For For For Company's Auditors until the next AGM 9 Authorize the Audit Committee to fix Mgmt For For For the remuneration of the Auditors 10 Increase in Authorised Capital Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Set General Notice Mgmt For Abstain Against Period at 14 Days Royal Bank of Scotland Group plc (The) Ticker Security ID: Meeting Date Meeting Status CINS G76891111 04/03/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Increase in Authorised Share Mgmt For For For Capital and Approval of Placing and Open Offer 2 Approve the Placing and Open Mgmt For For For Offer and the Preference Share Redemption 3 Amend the Articles of Association Mgmt For For For 4 Approve to disapply pre-emption Mgmt For For For rights Royal Bank of Scotland Group plc (The) Ticker Security ID: Meeting Date Meeting Status CINS G76891111 11/20/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Open Offer and Placing Mgmt For For For 2 Waiver of Mandatory Takeover Mgmt For For For Requirement Samsung Electronics Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y74718100 03/13/2009 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements Mgmt For For For 3 Elect the External Director Mgmt For Against Against 4 Elect the Internal Director Mgmt For Against Against 5 Elect the Audit Committee Member Mgmt For Against Against 6 Approve the remuneration limit for Mgmt For Against Against the Directors Sankyo Company Limite (Games) Ticker Security ID: Meeting Date Meeting Status CINS J67844100 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For Sasol Ltd Ticker Security ID: Meeting Date Meeting Status CINS 803866102 11/28/2008 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Re-elect Pat Davies Mgmt For Against Against 3 Re-elect Benny Mokaba Mgmt For Against Against 4 Re-elect Hixonia Nyasulu Mgmt For Against Against 5 Re-elect Christine Ramon Mgmt For Against Against 6 Elect Brian Connellan Mgmt For Against Against 7 Elect Mandla Gantsho Mgmt For Against Against 8 Elect Anshu Jain Mgmt For Against Against 9 Elect Jürgen Schrempp Mgmt For Against Against 10 Re-appoint KPMG Inc as the Mgmt For For For Auditor 11 Amendment to Preferred Ordinary Mgmt For Against Against Share Rights 12 Specific Authority to Repurchase Mgmt For For For Shares 13 General Authority to Repurchase Mgmt For For For Shares 14 Directors' Fees Mgmt For For For 15 Authorisation of Legal Formalities Mgmt For For For 16 Non-Voting Agenda Item N/A N/A N/A N/A Satyam Computer Services Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y7530Q141 08/26/2008 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Declare a dividend on equity shares Mgmt For For For 3 Re-appoint Professor M. Mgmt For Against Against Rammohan Rao as a Director, who retires by rotation 4 Re-appoint Mr. Vinod K. Dham as a Mgmt For Against Against Director, who retires by rotation 5 Appointment of Auditors and Mgmt For For For Authority to Set Fees 6 Re-apointment of B. Ramalinga Mgmt For For For Raju as Executive Chairman; Approval of Compensation 7 Re-appointment of B. Rama Raju as Mgmt For For For Managing Director; Approval of Compensation 8 Directors' Commission Mgmt For Abstain Against Sesa Goa Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7673N111 07/23/2008 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Declare a dividend Mgmt For For For 3 Re-appoint Mr. S. D. Kulkarni as a Mgmt For Against Against Director, who retires by rotation 4 Re-appoint Mr. G. D. Kamat as a Mgmt For Against Against Director, who retires by rotation 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Amendment to Compensation of Mgmt For For For P.K. Mukherjee 7 Elect Kuldip Kaura Mgmt For Against Against 8 Elect Din Jalan Mgmt For Against Against 9 Elect Akhilesh Joshi Mgmt For Against Against Sesa Goa Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7673N111 11/10/2008 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendment to Memorandum Mgmt For For For Regarding Corporate Purpose 3 Authority to Carry On New Activities Mgmt For For For SHANDA INTERACTIVE ENTERTAINMENT LTD Ticker Security ID: Meeting Date Meeting Status SNDA CUSIP9 81941Q203 12/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: TIANQIAO CHEN 2 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: DANIAN CHEN 3 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QIANQIAN LUO 4 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JINGSHENG HUANG 5 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: CHENGYU XIONG 6 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: BRUNO WU 7 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QUNZHAO TAN 8 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: GRACE WU Siemens AG Ticker Security ID: Meeting Date Meeting Status CINS D69671218 01/27/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Postpone Ratification of Rudi Mgmt For For For Lamprecht 7 Postpone Ratification of Jürgen Mgmt For For For Radomski 8 Postpone Ratification ofUriel Sharef Mgmt For For For 9 Postpone Ratification of Klaus Mgmt For For For Wucherer 10 Ratify Peter Löscher Mgmt For For For 11 Ratify Wolfgang Dehen Mgmt For For For 12 Ratify Heinrich Hiesinger Mgmt For For For 13 Ratify Joe Kaeser Mgmt For For For 14 Ratify Eduardo Montes Mgmt For For For 15 Ratify Jim Reid-Anderson Mgmt For For For 16 Ratify Erich Reinhardt Mgmt For For For 17 Ratify Herman Requardt Mgmt For For For 18 Ratify Siegfried Russwurm Mgmt For For For 19 Ratify Peter Solmssen Mgmt For For For 20 Ratify Gerhard Cromme Mgmt For For For 21 Ratify Ralf Heckmann Mgmt For For For 22 Ratify Josef Ackermann Mgmt For For For 23 Ratify Lothar Adler Mgmt For For For 24 Ratify Jean-Louis Beffa Mgmt For For For 25 Ratify Gerhard Bieletzki Mgmt For For For 26 Ratify Gerd von Brandenstein Mgmt For For For 27 Ratify John Coombe Mgmt For For For 28 Ratify Hildegard Cornudet Mgmt For For For 29 Ratify Michael Diekmann Mgmt For For For 30 Ratify Hans Gaul Mgmt For For For 31 Ratify Birgit Grube Mgmt For For For 32 Ratify Peter Gruss Mgmt For For For 33 Ratify Bettina Haller Mgmt For For For 34 Ratify Heinz Hawreliuk Mgmt For For For 35 Ratify Berthold Huber Mgmt For For For 36 Ratify Harald Kern Mgmt For For For 37 Ratify Walter Kröll Mgmt For For For 38 Ratify Nicola Leibinger-Kammüller Mgmt For For For 39 Ratify Michael Mirow Mgmt For For For 40 Ratify Werner Moenius Mgmt For For For 41 Ratify Roland Motzigemba Mgmt For For For 42 Ratify Thomas Rackow Mgmt For For For 43 Ratify Hakan Samuelsson Mgmt For For For 44 Ratify Dieter Scheitor Mgmt For For For 45 Ratify Albrecht Schmidt Mgmt For For For 46 Ratify Henning Schulte-Noelle Mgmt For For For 47 Ratify Rainer Sieg Mgmt For For For 48 Ratify Peter von Siemens Mgmt For For For 49 Ratify Jerry Speyer Mgmt For For For 50 Ratify Birgit Steinborn Mgmt For For For 51 Ratify Iain Vallance of Tummel Mgmt For For For 52 Appointment of auditors for the Mgmt For For For 2008/2009 FY: Ernst + Young AG, Stuttgart 53 Authority to Repurchase Shares Mgmt For For For 54 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 55 Increase in Authorized Capital Mgmt For Against Against 56 Authority to Issue Convertible Mgmt For Against Against Bonds 57 Supervisory Board Members' Fees Mgmt For For For 58 Amendment to the Articles of Mgmt For Against Against Association 59 Non-Voting Meeting Note N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7992P128 07/29/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Allocation of Profit/Dividend Mgmt For For For 3 Elect Brian Pitman Mgmt For Against Against 4 Elect CHIA Pei-Yuan Mgmt For Against Against 5 Elect David Gonski Mgmt For Against Against 6 Elect Christina Ong Mgmt For Against Against 7 Elect Lucien WONG Yuen Kuai Mgmt For Against Against 8 Approve the Directors' fees of SGD Mgmt For For For 1,497,220 for the FYE 31 MAR 2008 9 Approve the Directors' fees of up to Mgmt For For For SGD 1,650,000 for the FYE 31 MAR 2009 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Grant Awards and Issue Mgmt For Against Against Shares under Employee Incentive Plan 13 Non-Voting Agenda Item N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7992P128 07/29/2008 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Authority to Repurchase Shares Mgmt For For For 2 Related Party Transactions Mgmt For For For Singapore Telecommunications Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79985209 07/25/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Allocation of Profit/Dividend Mgmt For For For 3 Elect Graham Bradley Mgmt For Against Against 4 Elect Chumpol NaLamlieng Mgmt For Against Against 5 Elect Nicky TAN Ng Kuang Mgmt For Against Against 6 Elect Dominic CHIU Fai Ho Mgmt For Against Against 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Authority to Issue Shares under Mgmt For For For Share Award Plan 12 Authority to Grant Awards and Issue Mgmt For For For Shares under Performance Share Plan Singapore Telecommunications Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79985209 07/25/2008 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Authority to Repurchase Shares Mgmt For For For 2 Equity Grants to Chua Sock Koong Mgmt For Against Against 3 Amendment to Articles Mgmt For For For Sohu.com, Inc. Ticker Security ID: Meeting Date Meeting Status SOHU CUSIP9 83408W103 06/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Charles Zhang Mgmt For For For 1.2 Elect Charles Huang Mgmt For For For 1.3 Elect Dave Qi Mgmt For For For 1.4 Elect Shi Wang Mgmt For For For 2 Ratification of Auditor Mgmt For For For Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 05/19/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Election of Presiding Chairman Mgmt For TNA N/A 5 Meeting Notice and Agenda Mgmt For TNA N/A 6 Voting List Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Authority to Set Auditor's Fees Mgmt For TNA N/A 10 Election of Deputy Member to Mgmt For TNA N/A Corporate Assembly 11 Compensation Policy Mgmt For TNA N/A 12 Authority to Repurchase Shares for Mgmt For TNA N/A 2004 Share Savings Plan 13 Amendments to Articles Regarding Mgmt For TNA N/A Company Name 14 Shareholder Proposal Regarding ShrHoldr For TNA N/A Withdrawal from Canadian Oil Sands 15 Non-Voting Meeting Note N/A N/A TNA N/A Suez SA Ticker Security ID: Meeting Date Meeting Status CINS F90131115 07/16/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the Merger by absorption Mgmt For For For of rivolam 3 Approve the spin-off of Suez Mgmt For For For environment 4 Approve the distribution of 65% of Mgmt For For For Suez environment to Suez's shareholders 5 Approve the Special Auditors' report Mgmt For Against Against regarding related-party transactions 6 Approve the Merger by absorption Mgmt For For For of Suez by GDF 7 Grant authority for the filing of the Mgmt For For For required documents/other formalities Suzuken Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J78454105 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Elect Yoshiki Bessho Mgmt For For For 4 Elect Hiroshi Ohta Mgmt For For For 5 Elect Takahito Itoh Mgmt For For For 6 Elect Nobuo Suzuki Mgmt For For For 7 Elect Hiroshi Kitao Mgmt For For For 8 Elect Kenji Katoh Mgmt For For For 9 Elect Noriyuki Okada Mgmt For For For Swiss Life Holding Ticker Security ID: Meeting Date Meeting Status CINS H7354Q135 05/07/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Remuneration Report Mgmt For TNA N/A 5 Reduction of Share Capital Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Amendment to Par Value Mgmt For TNA N/A 8 Ratification of Board Acts Mgmt For TNA N/A 9 Elect Henry Peter Mgmt For TNA N/A 10 Elect Frank Schnewlin Mgmt For TNA N/A 11 Elect Carsten Maschmeyer Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Non-Voting Meeting Note N/A N/A TNA N/A Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/21/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the appropriation of Mgmt For TNA N/A retained earnings and declaration of dividend 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Approve the reduction of the share Mgmt For TNA N/A capital 7 Re-elect Mr. Michel Gobet Mgmt For TNA N/A 8 Re-elect Dr. Torsten G. Kreindl Mgmt For TNA N/A 9 Re-elect Mr. Richard Roy Mgmt For TNA N/A 10 Re-elect Mr. Othmar Vock Mgmt For TNA N/A 11 Re-elect Mr. Hansueli Loosli Mgmt For TNA N/A 12 Re-elect the Statutory Auditors Mgmt For TNA N/A SYNGENTA AG Ticker Security ID: Meeting Date Meeting Status CINS H84140112 04/21/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Approve to reduce the share capital Mgmt For TNA N/A by cancellation of repurchased shares 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Re-elect Mr. Peggy Bruzelius as a Mgmt For TNA N/A Director for a term of 3 years 9 Re-elect Mr. Pierre Landolt as a Mgmt For TNA N/A Director for a term of 3 years 10 Re-elect Mr. Juerg Witmer as a Mgmt For TNA N/A Director for a term of 3 years 11 Elect Mr. Stefan Borgas as a Mgmt For TNA N/A Director for a term of 3 years 12 Elect Mr. David Lawrence as a Mgmt For TNA N/A Director for a term of 3 years 13 Elect the Auditors Mgmt For TNA N/A Telecom Corp. of New Zealand Ticker Security ID: Meeting Date Meeting Status CINS Q89499109 10/02/2008 Voted Meeting Type Country of Trade Annual New Zealand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 5 Re-elect Mr. Rod McGeoch as a Mgmt For For For Director of Telecom 6 Re-elect Mr. Kevin Roberts as a Mgmt For For For Director of Telecom 7 Elect Mark Cross Mgmt Against For Against 8 Elect Mark Tume Mgmt Against For Against 9 Non-Voting Meeting Note N/A N/A N/A N/A Telstra Corporation Limited Ticker Security ID: Meeting Date Meeting Status CINS Q8975N105 11/21/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Adopt the remuneration report for Mgmt For Abstain Against the FYE 30 JUN 2008 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Amend Constitution Mgmt For Abstain Against 6 Elect Mr. John Mullen as a Director Mgmt For For For 7 Re-elect Ms. Catherine Livingstone Mgmt For For For as a Director, who retires by rotation 8 Re-elect Mr. Donald McGauchie as Mgmt For For For a Director, who retires by rotation 9 Elect Mr. John Stewart as a Director Mgmt For For For Tenaga Nasional Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y85859109 12/11/2008 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect Leo Moggie Mgmt For Against Against 5 Elect Hari Narayanan a/l Mgmt For Against Against Govindasamy 6 Elect Zainal Abidin bin Putih Mgmt For Against Against 7 Elect Siti Norma binti Yaakob Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Grant Options and Mgmt For Against Against Issue Shares under Employee Incentive Plan 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A Teva Pharmaceutical Industries Ltd. Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Phillip Frost Mgmt For Against Against 3 Elect Roger Abravanel Mgmt For For For 4 Elect Elon Kohlberg Mgmt For For For 5 Elect Yitzhak Peterburg Mgmt For For For 6 Elect Erez Vigodman Mgmt For For For 7 Appointment of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd. Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 09/25/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Election of Director Mgmt For For For Tokio Marine Holdings Inc. (fka Millea Holdings Incorporated) Ticker Security ID: Meeting Date Meeting Status CINS J86298106 06/29/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Kunio Ishihara Mgmt For For For 5 Elect Shuhzoh Sumi Mgmt For For For 6 Elect Toshiroh Yagi Mgmt For For For 7 Elect Daisaku Honda Mgmt For For For 8 Elect Hiroshi Amemiya Mgmt For For For 9 Elect Shinichiroh Okada Mgmt For For For 10 Elect Minoru Makihara Mgmt For For For 11 Elect Masamitsu Sakurai Mgmt For For For 12 Elect Tomochika Iwashita Mgmt For For For 13 Elect Hiroshi Miyajima Mgmt For For For 14 Elect Kunio Itoh Mgmt For For For 15 Elect Tetsuo Kamioka Mgmt For For For Tokyo Gas Co Limited Ticker Security ID: Meeting Date Meeting Status CINS J87000105 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Norio Ichino Mgmt For For For 5 Elect Mitsunori Torihara Mgmt For For For 6 Elect Tadaaki Maeda Mgmt For For For 7 Elect Tsuyoshi Okamoto Mgmt For For For 8 Elect Shigeru Muraki Mgmt For For For 9 Elect Toshiyuki Kanisawa Mgmt For For For 10 Elect Tsutomuu Oya Mgmt For For For 11 Elect Michiaki Hirose Mgmt For For For 12 Elect Kazumoto Yamamoto Mgmt For For For 13 Elect Katsuhiko Honda Mgmt For For For 14 Elect Sanae Inada Mgmt For For For 15 Elect Kunihiro Mori Mgmt For For For 16 Elect Masayuki Ohsawa Mgmt For For For TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/15/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Against Against 8 Retirement Benefits (Thierry Mgmt For Against Against Desmarest and Christophe de Margerie) 9 Severance Package (Christophe de Mgmt For Against Against Margerie) 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Anne Lauvergeon Mgmt For Against Against 12 Elect Daniel Bouton Mgmt For Against Against 13 Elect Bertrand Collomb Mgmt For Against Against 14 Elect Christophe de Margerie Mgmt For Against Against 15 Elect Michel Pébereau Mgmt For Against Against 16 Elect Patrick Artus Mgmt For Against Against 17 Amendment Regarding Mandatory Mgmt For Against Against Board Retirement Age Limits 18 Shareholder Proposal Regarding ShrHoldr For Against Against Equity Compensation Disclosure 19 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Election of Employee Shareholder Representatives 20 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Equity Compensation Toyo Suisan Kaisha Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J92547132 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Kiyoshi Fukagawa Mgmt For For For 4 Elect Tadasu Tsutsumi Mgmt For For For 5 Elect Mutsuhiko Oda Mgmt For For For 6 Elect Katsuroh Narutaki Mgmt For For For 7 Elect Jinichi Mera Mgmt For For For 8 Elect Fumio Taniguchi Mgmt For For For 9 Elect Katsuhide Satoh Mgmt For For For 10 Elect Hiroshi Yamauchi Mgmt For For For 11 Elect Tohru Yamashita Mgmt For For For 12 Elect Hiroyuki Minami Mgmt For For For 13 Elect Kenji Sugawara Mgmt For For For 14 Elect Kazuo Obata Mgmt For For For 15 Elect Senichi Teshima Mgmt For For For 16 Election of Alternate Statutory Mgmt For For For Auditors 17 Bonus Mgmt For For For UBS AG Ticker Security ID: Meeting Date Meeting Status CINS H89231338 11/27/2008 Take No Action Meeting Type Country of Trade Special Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments; Conditional Capital Increase UCB S.A. Ticker Security ID: Meeting Date Meeting Status CINS B93562120 04/30/2009 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Approve the financial statements Mgmt For TNA N/A and allocation of income 6 Approve to discharge the Directors Mgmt For TNA N/A 7 Approve to discharge the Auditors Mgmt For TNA N/A 8 Re-elect Mr. Karel Boone as an Mgmt For TNA N/A Independent Director 9 Re-elect Mr. Gaetan Van De Werve Mgmt For TNA N/A as a Director 10 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 11 Authority to Issue Restricted Stock Mgmt For TNA N/A to Employees 12 Non-Voting Meeting Note N/A N/A TNA N/A 13 Non-Voting Meeting Note N/A N/A TNA N/A UCB S.A. Ticker Security ID: Meeting Date Meeting Status CINS B93562120 04/30/2009 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Amendments to Articles Regarding Mgmt For TNA N/A Committees 4 Amendments to Ownership Mgmt For TNA N/A Reporting Threshold 5 Authority to Carry Out Formalities Mgmt For TNA N/A Ulvac Inc. Ticker Security ID: Meeting Date Meeting Status CINS J94048105 09/29/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Approve Minor Mgmt For For For Revisions 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Approve Payment of Bonuses to Mgmt For For For Directors Unilever N.V. Ticker Security ID: Meeting Date Meeting Status CINS N8981F271 10/03/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the composition of the Mgmt For TNA N/A Executive Board 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A Unilever N.V. Ticker Security ID: Meeting Date Meeting Status CINS N8981F271 10/29/2008 Voted Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Appoint Mr. P. Polman as an Mgmt For Against Against Executive Director Unilever PLC Ticker Security ID: Meeting Date Meeting Status CINS G92087165 10/28/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Re-elect Mr. P. Polman as a Mgmt For For For Director 2 Non-Voting Meeting Note N/A N/A N/A N/A United Tractors Ticker Security ID: Meeting Date Meeting Status CINS Y7146Y140 08/19/2008 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approve the Company plan for Mgmt For Against Against Limited Public Offering III with rights issue 2 Ratification of Board of Directors' Mgmt For Against Against and Board of Commissioners' Acts 3 Non-Voting Meeting Note N/A N/A N/A N/A Usinas Siderúrgicas de Minas Gerais S.A. Ticker Security ID: Meeting Date Meeting Status CINS P9632E117 03/25/2009 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Election of Supervisory Council; Mgmt For Against Against Fees Vallourec Ticker Security ID: Meeting Date Meeting Status CINS F95922104 06/04/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Form of Dividend Payment Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Severance Package (Philippe Mgmt For For For Crouzet) 10 Ratification of Co-option of Thierry Mgmt For For For Marraud 11 Ratification of Co-option of Jean- Mgmt For For For François Cirelli 12 Authority to Trade in Company Mgmt For For For Stock 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 15 Authority to Set Offering Price of Mgmt For For For Shares 16 Authority to Increase Share Mgmt For For For Issuance Limit 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Increase Capital Mgmt For For For through Capitalizations 19 Authority to Issue Debt Instruments Mgmt For For For 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities for Overseas Employees 22 Authority to Increase Capital for Mgmt For For For Overseas Employees as an Alternative to an Employee Savings Plan 23 Authority to Grant Restricted Stock Mgmt For For For to the Group's Overseas Employees under Employee Savings Plan 24 Stock Option Plan Mgmt For For For 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital Vinci Ticker Security ID: Meeting Date Meeting Status CINS F5879X108 05/14/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Form of Dividend Payment Mgmt For For For 7 Ratification of the Co-Option of Mgmt For Against Against Jean-Pierre Lamoure 8 Elect François David Mgmt For Against Against 9 Elect Patrick Faure Mgmt For Against Against 10 Elect Michael Pragnell Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For Abstain Against 12 Related Party Transaction Mgmt For Abstain Against Regarding the Prado Sud tunnel 13 Related Party Transaction Mgmt For Abstain Against Regarding the Stade du Mans 14 Related Party Transaction Mgmt For Abstain Against Regarding the A19 15 Related Party Transaction Mgmt For Abstain Against Regarding the Aegean Motorway SA 16 Related Party Transaction Mgmt For Abstain Against Regarding the Olympia Odos 17 Related Party Transaction Mgmt For Abstain Against Regarding Olympia Odos Operation 18 Related Party Transaction Mgmt For Abstain Against Regarding Vinci Airports Holding 19 Authority to Cancel Shares and Mgmt For Abstain Against Reduce Capital 20 Authority to Increase Capital Mgmt For Abstain Against through Capitalizations 21 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/Preemptive Rights; Authority to Issue Debt Instruments 22 Authority to Issue Convertible Mgmt For Abstain Against Bonds 23 Authority to Issue Convertible Debt Mgmt For Abstain Against Instruments (excluding Convertible Bonds) 24 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 25 Authority to Increase Capital in Mgmt For Against Against Consideration for Contributions in Kind 26 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 27 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities under Overseas Employee Savings Plan 28 Authority to Grant Stock Options to Mgmt For Abstain Against Employees and/or Executives 29 Authority to Carry Out Formalities Mgmt For For For Vivendi Universal Ticker Security ID: Meeting Date Meeting Status CINS F97982106 04/30/2009 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approve the financial statements Mgmt For For For and statutory reports 5 Approve the consolidated financial Mgmt For For For statements and statutory reports 6 Allocation of Profits/Dividends Mgmt For For For 7 Grant Authority for the payment of Mgmt For For For dividends by shares 8 Approve the Auditors' special report Mgmt For For For regarding related-party transactions 9 Severance Package (Jean-Bernard Mgmt For For For Lévy) 10 Elect Mr. Maureen Chiquet as a Mgmt For Against Against Supervisory Board Member 11 Elect Mr. Christophe De Margerie Mgmt For Against Against as a Supervisory Board Member 12 Grant authority for the repurchase Mgmt For For For of up to 10% of issued share capital 13 Authority to Cancel Shares and Mgmt For For For Reduce Capital 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 15 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities w/out Preemptive Rights 16 Authority to Increase Share Mgmt For For For Issuance Limit 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Approve the Employees Stock Mgmt For For For Option Plan 19 Authority to Increase Capital for Mgmt For For For Overseas Employees' Benefits 20 Authority to Increase Capital Mgmt For For For through Capitalizations 21 Grant authority for the filing of Mgmt For For For required documents/other formalities Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G93882135 07/29/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approve the financial statements Mgmt For For For and statutory reports 2 Re-elect Sir John Bond as a Mgmt For For For Director 3 Re-elect Mr. John Buchanan as a Mgmt For For For Director 4 Re-elect Mr. Vittorio Colao as a Mgmt For For For Director 5 Re-elect Mr. Andy Halford as a Mgmt For For For Director 6 Re-elect Mr. Alan Jebson as a Mgmt For For For Director 7 Re-elect Mr. Nick Land as a Director Mgmt For For For 8 Re-elect Mr. Anne Lauvergeon as a Mgmt For For For Director 9 Re-elect Mr. Simon Murray as a Mgmt For For For Directorq 10 Re-elect Mr. Luc Vandevelde as a Mgmt For For For Director 11 Re-elect Mr. Anthony Watson as a Mgmt For For For Director 12 Re-elect Mr. Philip Yea as a Director Mgmt For For For 13 Approve the final dividend of 5.02 Mgmt For For For pence per ordinary share 14 Approve the remuneration report Mgmt For Against Against 15 Re-appoint Deloitte Touche LLP as Mgmt For For For the Auditors of the Company 16 Authorize the Audit Committee to fix Mgmt For For For remuneration of the Auditors 17 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Grant authority 5,300,000,000 Mgmt For For For ordinary shares for market purchase 20 EU Political Donations Mgmt For For For 21 Amend the Articles of Association Mgmt For For For 22 Approve the Vodafone Group 2008 Mgmt For For For Sharesave Plan 23 Non-Voting Meeting Note N/A N/A N/A N/A Westpac Banking Corporation Ticker Security ID: Meeting Date Meeting Status CINS Q97417101 12/11/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report for Mgmt For For For the YE 30 SEP 2008 3 Re-elect Ms. Elizabeth Blomfield Mgmt For For For Bryan as a Director of Westpac 4 Re-elect Ms. Carolyn Judith Mgmt For For For Hewson as a Director of Westpac 5 Re-elect Mr. Lindsay Philip Maxsted Mgmt For For For as a Director of Westpac 6 Elect Mr. John Simon Curtis as a Mgmt For For For Director of Westpac 7 Elect Mr. Peter John Oswin Mgmt For For For Hawkins as a Director of Westpac 8 Elect Mr. Graham John Reaney as Mgmt For For For a Director of Westpac 9 Increase Non-Executive Directors' Mgmt For For For Fee Cap Wincor Nixdorf AG Ticker Security ID: Meeting Date Meeting Status CINS D9695J105 01/19/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For Abstain Against of Managing Directors 6 Ratification of the acts of the Mgmt For Abstain Against Supervisory Board 7 Appointment of Auditors for the FY Mgmt For For For 2008/2009: KPMG AG, Bielefeld 8 Election of Supervisory Board Mgmt For Abstain Against 9 Increase in Authorized Capital Mgmt For Abstain Against 10 Authority to Repurchase Shares Mgmt For Abstain Against 11 Non-Voting Meeting Note N/A N/A N/A N/A Woolworths Limited Ticker Security ID: Meeting Date Meeting Status CINS Q98418108 11/27/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Re-elect Roderick Deane Mgmt For Against Against 4 Re-elect Leon L'Huillier Mgmt For Against Against 5 Equity Grant (Group MD & CEO Mgmt For For For Michael Luscombe) 6 Equity Grant (Director of Finance Mgmt For For For Thomas Pockett) WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787K108 06/02/2009 Voted Meeting Type Country of Trade Special Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Third Leadership Equity Acquisition Mgmt For Against Against Plan WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787K108 06/02/2009 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Elect Colin Day Mgmt For Against Against 4 Elect Lubna Olayan Mgmt For Against Against 5 Elect Jeffrey Rosen Mgmt For Against Against 6 Elect Esther Dyson Mgmt For Against Against 7 Elect John Quelch Mgmt For Against Against 8 Elect Stanley Morten Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787H105 10/30/2008 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the Scheme - Ordinary Mgmt For For For Resolution WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787H105 10/30/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Scheme - Special Mgmt For For For Resolution 2 Reduction in Authorised Capital Mgmt For For For 3 Approve to change the name of the Mgmt For For For Company to WPP 2008 Plc 4 Approve the delisting of WPP Mgmt For For For shares from the official list 5 Amendments to Company Share Mgmt For For For Plans Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 03/02/2009 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Acquisition Mgmt For For For 2 Increase in Authorized Capital Mgmt For For For 3 Rights Issue Mgmt For For For 4 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/05/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For Against Against report [as specified] for the YE 31 DEC 2008 3 Elect Ivan Glasenberg Mgmt For Against Against 4 Elect Trevor Reid Mgmt For Against Against 5 Elect Santiago Zaldumbide Mgmt For Against Against 6 Elect Peter Hooley Mgmt For Against Against 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issueu Shares w/ Mgmt For Abstain Against Preemptive Rights 9 Authority to Issueu Shares w/o Mgmt For For For Preemptive Rights 10 Non-Voting Meeting Note N/A N/A N/A N/A Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/02/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Increase in Authorized Capital Mgmt For TNA N/A 7 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments 8 Approve to change the Company Mgmt For TNA N/A name 9 Re-elect Mr. Thomas Escher to the Mgmt For TNA N/A Board of Director 10 Re-elect Mr. Don Nicolaisen to the Mgmt For TNA N/A Board of Director 11 Re-elect Mr. Philippe Pidoux to the Mgmt For TNA N/A Board of Director 12 Re-elect Mr. Vernon Sankey to the Mgmt For TNA N/A Board of Director 13 Re-elect PricewaterhouseCoopers Mgmt For TNA N/A as the Auditors 14 Non-Voting Meeting Note N/A N/A TNA N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam International Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
